DETAILED ACTION
This action is responsive to the following communications: Original Application filed on March 5, 2021. All references to this application refer to the U.S. Patent Application Publication No. 2021/0191603 A1. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-24 are pending in this case. Claims 1, 9, and 17 are the independent claims. Claims 1, 4, 6-7, 9, 14, 15, 17, 22, and 23 are allowed. Claims 2, 3-5, 8, 10-13, 16, 18-21, and 24 are rejected.

Priority



This application is a CONTINUATION of U.S. Patent Application No. 16/394,965, filed on April 25, 2019, which is a CONTINUATION of U.S. Patent Application No. 15/627,869, filed on June 20, 2017, which is a CONTINUATION of U.S. Patent Application No. 14/963,094, filed on December 8, 2015, which claims priority from U.S. Provisional Patent Application No. 62/215,676, filed on September 8, 2015.

Information Disclosure Statement
Applicant filed Information Disclosure Statements (IDSs) on 3/25/2021 (9 pages), 4/23/2021 (140 pages), 6/7/2021 (3 pages), 7/14/2021 (2 pages), 8/5/2021 (2 pages), 9/14/2021 (3 pages), 11/25/2021 (3 pages), 12/6/2021 (3 pages), 2/1/2022 (2 pages), 4/21/2022 (2 pages), 6/10/2022 (2 pages), and 9/30/2022 (2 pages). The IDSs filed on 3/25/2021, 6/7/2021, 7/14/2021, 8/5/2021, 9/14/2021, 11/25/2021, 12/6/2021, 2/1/2022, 4/21/2022, 6/10/2022, and 9/30/2022, have been considered by the Examiner, and annotated copies have been included with this Office Action.

Regarding the IDS filed on 4/23/2012, the Applicant and assignee of this application are required under 37 CFR 1.105 to provide the following information that the Examiner has determined is reasonably necessary to the examination of this application. MPEP 704.10 states, “[a]n examiner or other Office employee may require from individuals identified under  37 CFR 1.56(c), the submission of such information as may be reasonably necessary to properly examine or treat a matter in a pending…application…An examiner or other Office employee may make a requirement for information reasonably necessary to the examination or treatment of a matter in accordance with the policies and practices set forth by the Director(s) of the Technology Center or other administrative unit to which that examiner or other Office employee reports.”

In the IDS filed on 4/23/2021, the applicant submitted 140 pages of citations. In total, the IDS cited 746 U.S. Patents, 2090 U.S. Patent Application Publications, 560 Foreign Patents, and 199 Non-Patent Literature references. The extraordinary large number of references pose a serious burden on the Office.

The instant claims are drawn to a computer-readable storage medium, electronic device, and method for performing iterative or derivative searches for media items using a second electronic device.

The IDS contains numerous references which do not appear to be related to or material to the examination of the claimed subject matter of the instant application. Here are some examples:
IDS Reference
Description
Comment
USPAT 7865817
Partitioning and redisplaying documents for different display screen sizes
Invention is not directed to formatting contents for different displays or display sizes
USPAT 7870133
Peer to peer storage of semantically similar documents
Invention is not directed to peer to peer networks nor is it directed to storage of documents
USPAT 7873149
Extracting called ID information and call content
Invention is not directed to telephony services
USPAT 7877705
Facilitating interactions with electronic devices, primarily by generating a enhanced scroll widgets
Invention is not directed to providing scroll widgets
USPAT 7881283
Event notifications for phones
Invention is not directed to telephony services
US 20090252305
Voicemail summarization tool
Invention is not directed to telephony services
US 20110002487
Audio channel assignment
Invention is not directed to audio speaker set up nor configuration
US 20110010644
Changing functionality of GUI controls and then highlighting the changed controls
Invention is not directed to changing functionality of GUI elements nor indicating changed GUI elements
US 20110010178
Changing pronunciation with respect to Hanja characters
Invention is not directed to Hanja characters
US 20110006876
Coordination of control commands for medical devices
Invention is not directed to medical devices
CN 102918493
Predictive pre-recording of audio for voice input
Invention is not directed to recording/pre-recording audio (training)
WO 2010054373
Determining the operating mode of a mobile device based on orientation and determining speech detection models based on the orientation
Invention is not directed to determining operational modes/states nor to using different speech detection models
TW 201629750
Dynamic thresholds for detecting wake words
Invention is not directed to wake words nor thresholds for detecting wake words
TW 201610982
Reducing the need for manual start/stop or wake words
Invention is not directed to wake words nor speech input
TW 2012245989
Calibrating webpage address input
Invention is not directed to web pages nor inputting of web page addresses
NPL #139
Textbook – Designing Connected Products, UX for the Consumer Internet of Things
Invention is not directed to internet of things
NPL #66
Efficient natural language response suggestion for smart reply
Invention is not directed to speech, speech recognition, nor natural language processing
NPL #63
Improving device directed speech detection
Invention is not directed to speech, speech recognition, nor natural language processing
NPL #147
End to end multi speaker speech recognition
Invention is not directed to speech, speech recognition, nor natural language processing
NPL #112
Method of content spoiler avoidance 
Invention is not directed to avoiding spoilers


One of the following is required to consider the references cited by the applicant in the IDS filed on 4/23/2021.

A) Applicant is specifically required to point out which reference or references cited in the IDS filed on 4/23/2021, disclose performing media item searches based on user input text queries, refinement of those queries, and presentation of search results using first and second devices; or

B) Applicant is specifically required to point out which reference or references cited in the IDS filed on 4/23/2021, are most relevant to the examination of the claims of the instant application.

The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56. Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.

This requirement is an attachment of the enclosed Office action. A complete reply to the enclosed Office action must include a complete reply to this requirement. The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.

The Technology Center Director has approved this request by signing below:
/DAVID A WILEY/Director, Art Unit 2100                                                                                                                                                                                                        

Specification
The Examiner recommends the following amendments to paragraphs 0001 and 0002 of the disclosure:

[0001] This application is a continuation of U.S. patent application Ser. No. 16/394,965, filed on Apr. 25, 2019, now U.S. Patent No. 10,956,006, which is a continuation of U.S. patent application Ser. No. 15/627,869, filed on Jun. 20, 2017, now U.S. Patent No. 10,379,715, which is a continuation of U.S. patent application Ser. No. 14/963,094, filed on Dec. 8, 2015, now U.S. Patent No. 10,331,312, which claims priority from U.S. Provisional Ser. No. 62/215,676, filed on Sep. 8, 2015, entitled “Intelligent Automated Assistant in a Media Environment,” which are hereby incorporated by reference in their entireties for all purposes.

[0002] This application relates to the following co-pending applications: U.S. Non-Provisional patent application Ser. No. 14/963,089, now U.S. Patent No. 10,740,384, “Intelligent Automated Assistant for Media Search and Playback,” filed Dec. 8, 2015 (Attorney Docket No. 106842137900 (P27499US1)), U.S. Non-Provisional patent application Ser. No. 14/498,503, now U.S. Patent No. 9,338,493, “Intelligent Automated Assistant for TV User Interactions,” filed Sep. 26, 2014 (Attorney Docket No. 106842065100 (P18133US1)), and U.S. Non-Provisional patent application Ser. No. 14/498,391, now U.S. Patent No. 10,659,851, “Real-time Digital Assistant Knowledge Updates,” filed Sep. 26, 2014 (Attorney Docket No. 106842097900 (P22498US1)), which are hereby incorporated by reference in their entirety for all purposes.
This is merely a recommendation; correction is not required.

The use of trademarks has been noted in this application. They should be capitalized, or marked with “TM” or ®, wherever they appear, and be accompanied by the generic terminology, if appropriate.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
All identified trademarks are properly marked.
However, as noted in the prosecution of the parent cases, the Specification also contains many references to various movies, actors/actresses, sports franchises, etc. (hereinafter Pop Culture References). At this time, the Examiner has not reviewed these to determine which, if any, may be subject to trademark protection, and therefore, would also need to be corrected.
	The Examiner would appreciate any assistance that the Applicants could provide (or proactively address via amendment) with regard to the Pop Culture References.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3-5, 8, 10-13, 16, 18-21, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Dependent claims 2, 3, 8, 10, 11, 16, 18, 19, and 24 each recite “to be displayed on a display unit.” Because both the first and second electronic devices are claimed as displaying content, and furthermore, that displayable content is being transmitted between the devices (specifically, the text input), it is unclear which “display unit” is being recited: the display unit of the first electronic device or the display unit of the second electronic display unit. This renders the claims indefinite.
	Accordingly, dependent claims 2, 3, 8, 10, 11, 16, 18, 19, and 24 are rendered indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	To overcome these rejections, the Examiner recommends amending the claims to clarify which display unit (e.g., “a display unit of the <> electronic device”).

	Dependent claims 5, 13, and 21 each recite “wherein the second search interface is overlaid on at least a portion of the third user interface.” There is a lack of antecedent basis for the third user interface.
	Accordingly, dependent claims 5, 13, and 21 are rendered indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	To overcome these rejections, the Examiner recommends amending the claims to properly introduce the third user interface, or, if the claims are meant to recite the [first] user interface, then amend to make the clarification.

	Dependent claims 4, 12, and 20 are rejected solely due to their dependence on a rejected parent claim. 
To expedite a complete examination of the instant application, the claims rejected above under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, are further rejected as set forth below in anticipation of amendments to these claims to correct the failure.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, 14-17, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0291015 A1, filed by Pan on March 14, 2013, and published on October 31, 2013 (hereinafter Pan), in view of U.S. Patent No. 6,765,557 B1, issued to Segal et al., on July 20, 2004, and filed on April 10, 2000 (hereinafter Segal).

With respect to independent claim 1, Pan discloses a system, comprising:
A first electronic device, comprising: 
One or more first processors; a first memory; and one or more first programs, wherein the one or more first programs are stored in the first memory and configured to be executed by the one or more first processors, the one or more first programs including first instructions, which when executed by the one or more first processors, cause the first electronic device to: Pan discloses a first device comprising processors, memory, and programs (see Pan, Figs. 1A-E; see also, Pan, paragraphs 0023-0024 [describing the architecture of the system, including both the first and second devices; in Pan, the first device is the smart TV and the second device is the mobile device—in the present application it appears that the mobile device is the first device, and the smart tv (or equivalent) is the second device)], 0028-0029 [describing Fig. 1C—the architecture of the mobile device], 0030 [describing another block diagram of the entire system as presented in Fig. 1D], and 0031 [describing another block diagram of the entire system as presented in Fig. 1E]).
Detect a user input…; Pan discloses detecting a user input on the mobile device (Pan’s ‘input demand’) (see Pan, paragraphs 0026 [describing how the smart TV reacts to the input demand from the mobile device]).
Pan is silent concerning the specifics of the user input, and therefore, fails to expressly disclose the user input comprising a contact motion in a first direction.
	However, Segal teaches a TV system including a remote controller with an integrated touchpad mapped to the TV screen, upon which the user can enter predetermined gestures to trigger functionality (see Segal, Figs. 2, 4, 10, and 11; see also, Segal, col. 5, lines 29-60 [describing the coordinate mapping of Fig. 2 between the remote control touchpad and the TV display screen], col. 6, line 58 – col. 7, line 5 [describing Fig. 5, which shows the remote control with the integrated touchpad], and col. 9, line 65 – col. 10, line 8 [user can enter gestures such as characters or numbers via gestures on the touchpad to trigger channel changes, volume control, playback functions, etc.]). 	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Pan and Segal before him before the effective filing date of the claimed invention, to modify the system of Pan to incorporate a remote device with an integrated touchpad as taught by Segal, in order to permit the user to enter predetermined user gestures on the touchpad which trigger functionality on the TV. One would have been motivated to make such a combination because this provides a more intuitive interface, as taught by Segal (see Segal, col. 1, line 66-col. 2, line 9 [“What is needed is a remote control having a touch pad mapped to an [Home Entertainment (HE)] device display screen to create a virtual touch screen for enabling an operator to control the HE device. In effect, the touch pad would provide an operator with the ability to virtually touch the HE device display screen to control the HE device without having to actually physically touch the HE device. Touching the HE device display screen to control the HE device is the most intuitive interface. Further, the advantages of using a touch pad to control the HE device include allowing the operator to not need to look at the remote control during operation.”]).
	Pan, as modified by Segal, further teaches the system, wherein the first electronic device:
In response to detected in the user input comprising the contact motion in the first direction, display a first search interface on a display of the first electronic device; Pan further teaches opening a first search interface on the mobile device (see Pan, Figs. 1A-E; see also, Pan, paragraphs 0023-0024, 0026, and 0028-0031, described supra).
Detect text input via the first search interface; Pan further teaches detecting user text input via the first search interface (see Pan, paragraph 0032 [describing how the text input from the mobile device may be sent synchronously or via a batch transmission]; see also, Pan, paragraphs 0030-0031, described supra).
A second electronic device, comprising: 
One or more second processors; a second memory; and one or more second programs, wherein the one or more second programs are stored in the second memory and configured to be executed by the one or more second processors, the one or more second programs including second instructions, which when executed by the one or more second processors, cause the second electronic device to: Pan further teaches a second device comprising processors, memory, and programs (see Pan, Figs. 1A-E; see also, Pan, paragraphs 0023-0024, 0026, 0030 and 0031, described supra).
Display a second search interface; Pan further teaches that the smart TV displays its own search user interface (see Pan, paragraphs 0023-0024 and 0026, described supra).
Receive, from the first electronic device, the text input; Pan further teaches the smart TV receiving the text input from the mobile device (see Pan, paragraph 0032, described supra).
Display the received text input in the second search interface; Pan further teaches displaying the received text input in the smart TV search interface (see Pan, paragraph 0032, described supra).

With respect to dependent claim 6, Pan, as modified by Segal, teaches the system of claim 1, as described above.
	Pan further teaches the system wherein the user input is detected via a remote control associated with the second electronic device, and wherein the remote control and the first electronic device are different devices.
	Pan further teaches that the smart TV comprises a remote control, and that the user input can be received on the remote control, and that the remote control is not the mobile device (see Pan, paragraphs 0023-0024 and 0026, described supra, claim 1).

With respect to dependent claim 7, Pan, as modified by Segal, teaches the system of claim 6, as described above.
	Segal further teaches the system wherein the user input comprises a predetermined motion pattern on a touch-sensitive surface of the remote control device.
	Segal further teaches a TV system including a remote controller with an integrated touchpad mapped to the TV screen, upon which the user can enter predetermined gestures to trigger functionality (see Segal, Figs. 2, 4, 10, and 11; see also, Segal, col. 5, lines 29-60, col. 6, line 58 – col. 7, line 5, and col. 9, line 65 – col. 10, line 8, described supra, claim 1).

With respect to dependent claim 8, Pan, as modified by Segal, teaches the system of claim 1, as described above.
	Pan further teaches the system wherein the second instructions cause the second electronic device to: In response to detecting the user input, cause a search field to be displayed on a display unit, wherein displaying the received text input in the second search interface comprises displaying the text input in the displayed search field.
	Pan further teaches presenting a search field on the display, receiving the text input from the mobile device, and displaying the inputted text within the search field (see Pan, paragraphs 0023-0024 and 0032, described supra, claim 1)

Independent claim 9, and its respective dependent claims 14-16, recite a computer-implemented method performed by the system of independent claim 1, and its respective dependent claims 6-8. Accordingly, independent claim 9, and its respective dependent claims 14-16, are rejected under the same rationales used to reject independent claim 1, and its respective dependent claims 6-8, which are incorporated herein.

Independent claim 17, and its respective dependent claims 22-24, recite a plurality of non-transitory computer-readable storage media which perform like the system of independent claim 1, and its respective dependent claims 6-8. Accordingly, independent claim 17, and its respective dependent claims 22-24 are rejected under the same rationales used to reject independent claim 1, and its respective dependent claims 6-8, which are incorporated herein.

Claims 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pan, in view of Segal, further in view of U.S. Patent Application Publication No. 2011/0047266 A1, filed by Yu et al., on August 23, 2010, and published on February 24, 2011 (hereinafter Yu).

With respect to dependent claim 2, Pan, as modified by Segal, teaches the system of claim 1, as described above.
	Pan further teaches the system wherein the second instructions cause the second electronic device to: 
Receive text input via a keyboard of the first electronic device, the text input representing a user request; Pan further teaches receiving text input user request via the keyboard of the mobile device (see Pan, paragraphs 0029 [the user may select characters to be inputted on the smart TV using the keyboard of the mobile device] and 0035 [describing the steps of the flow chart in Fig. 2A]; see also, Pan, paragraphs 0023-0024, described supra, claim 1).
Pan and Segal fail to further teach the system configured to obtain results that at least partially satisfy the user request.
	However, Yu teaches obtaining search results that at least partially satisfy the user request (see Yu, paragraphs 0080-0088 [describing Figs. 6A-D, which is a use case similar to the previous version but instead is using the phone to connect to the internet to search for, and download, an image for the album cover, which generates the necessary menu and functionality on the mp3 player]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Pan, Segal, and Yu before him before the effective filing date of the claimed invention, to modify the medium of Pan, as modified by Segal, to incorporate retrieving search results as taught by Yu. One would have been motivated to make such a combination because this provides transparent and efficient function sharing between interconnected devices, as taught by Yu (see Yu, paragraphs 0006-0007 [“Although electronic devices are widely becoming portable due to miniaturization of the electronic devices and development of a network, it is practically difficult to install all functions in portable electronic devices, and thus only representative functions suitable for the purpose of the portable electronic devices are generally installed. The present invention provides function sharing between devices through a network.”]).
	Pan, as modified by Segal and Yu, further teach the system to cause a user interface to be displayed on a display unit, the user interface including at least a portion of the results.
	Yu further teaches displaying a user interface including at least a portion of the results (see Yu, paragraphs 0080-0088, described supra).

Dependent claim 10 recites a computer-implemented method performed by the system of dependent claim 2. Accordingly, dependent claim 10 is rejected under the same rationales used to reject dependent claim 2, which are incorporated herein.

Dependent claim 18 recites a plurality of non-transitory computer-readable storage media which perform like the system of dependent claim 2. Accordingly, dependent claim 18 is rejected under the same rationales used to reject dependent claim 2, which are incorporated herein.

Claims 3, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pan, in view of Segal, further in view of U.S. Patent Application Publication No. 2015/0254057 A1, filed by Klein et al., on January 20, 2015, and published on September 10, 2015 (hereinafter Klein).

With respect to dependent claim 3, Pan, as modified by Segal, teaches the system of claim 1, as described above.
Pan and Segal fail to further teach the system wherein the second instructions cause the second electronic device to: cause content to be displayed on a display unit, wherein the displayed content comprises a first user interface with a plurality of exemplary natural language requests.
	However, Klein teaches a media search interface which provides a series of natural language prompts to the user (see Klein, Figs. 2-7; see also, Klein, paragraphs 0052-0089 [describing the various GUIs of Figs. 2-7, which present different GUIs with natural language prompts which are contextually relevant to the content being displayed]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Pan, Segal, and Klein before him before the effective filing date of the claimed invention, to modify the medium of Pan, as modified by Segal, to incorporate generating and presenting a set of natural language prompts as taught by Klein, in order to provide the user with suggestions of potential commands, options, or shortcuts. One would have been motivated to make such a combination because this provides an integrated help and tutorial system, as taught by Klein (see Klein, paragraph 0002 [“Computing systems that support voice input often contain many different voice commands that a user may need to learn and remember. Multi-turn conversations between a user and a computing system may further increase voice input complexity, since the user needs to learn appropriate voice command responses for each turn of the conversation. Traditional help and tutorial systems lack suitable learning support, either providing superficial information or overwhelming the user with too much information all at once.”]).

Dependent claim 11 recites a computer-implemented method performed by the system of dependent claim 3. Accordingly, dependent claim 11 is rejected under the same rationales used to reject dependent claim 3, which are incorporated herein.

Dependent claim 19 recites a plurality of non-transitory computer-readable storage media which perform like the system of dependent claim 3. Accordingly, dependent claim 19 is rejected under the same rationales used to reject dependent claim 3, which are incorporated herein.
Claims 4, 5, 12, 13, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Pan, in view of Segal, further in view of Klein, further in view of U.S. Patent No. 6,622,148 B1, issued to Noble et al., on September 16, 2003, and filed on October 23, 1996 (hereinafter Noble).

With respect to dependent claim 4, Pan, as modified by Segal and Klein, teaches the system of claim 3, as described above.
Pan, Segal, and Klein fail to further teach the system wherein the displayed content comprises a second user interface with results from a previous user request, the second user interface occupying at least a majority of a display area of the display unit.
	However, Noble teaches that queries can be iteratively submitted, and thus, the results of a previous query can be currently presented when a new query is submitted (see Noble, Figs. 8A-C, 9, and 10; see also, Noble, col. 5, line 62 – col. 6, line 30 [describing Figs. 8A-C, in which a search box allows for text searching on the TV, and as the results are presented, the user can navigate within those results to make a selection], col. 6, lines 30-60 [describing Fig. 9, in which a results set comprising a series of thumbnail icons is presented based on an initial search, allowing the user to move within the results space to find and make a selection], and col. 6, line 61 – col. 7, line 9 [describing Fig. 10, in which the result space is presented as a grid]).	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Pan, Segal, Klein, and Noble before him before the effective filing date of the claimed invention, to modify the medium of Pan, as modified by Segal and Klein, to incorporate maintaining a previous search query result set on the screen and allowing a user to present a new or modified query as taught by Noble, in order to provide the user with contextual historical search query information. One would have been motivated to make such a combination because this provides a simplified searching system, as taught by Noble (see Noble, col. 1, lines 49-52 [“Accordingly, it is desirable to provide a new interface for searching a database of media selections so as to advise users of available selections in a rapid, pictorial, intuitive and easily accessible manner.”]).

With respect to dependent claim 5, Pan, as modified by Segal, Klein, and Noble, teaches the system of claim 4, as described above.
	Noble further teaches the system wherein the second search interface is overlaid on at least a portion of the [third] user interface.
	Noble further teaches that the virtual keyboard is overlaid over at least a portion of the results interface (see Noble, Figs. 8A-C; see also, Noble, col. 5, line 62 – col. 6, line 30, described supra, claim 4).

Dependent claims 12 and 13 recite a computer-implemented method performed by the system of dependent claims 4 and 5. Accordingly, dependent claims 12 and 13 are rejected under the same rationales used to reject dependent claim 3, which are incorporated herein.

Dependent claims 20 and 21 recite a plurality of non-transitory computer-readable storage media which perform like the system of dependent claims 4 and 5. Accordingly, dependent claims 20 and 21 are rejected under the same rationales used to reject dependent claims 4 and 5, which are incorporated herein.

Conclusion
It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC J. BYCER whose telephone number is (571) 270-3741. The Examiner can normally be reached Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KIEU D. VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J. BYCER/
Primary Examiner
Art Unit 2173